Vanderburgh, J.
This action is brought by plaintiff to recover damages against the city of St. Paul for diverting the course of a stream of water which ran through plaintiff’s lot, and the; only question litigated and considered in the case was that of damages. Upon this there was a wide diversity in the testimony, and the court was of the opinion that the verdict for the amount rendered was not justified by the evidence, and granted a new trial. In this we find no^ abuse of discretion, and in conformity with the settled rule of this court applicable in such cases the order is affirmed.